Citation Nr: 1001440	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence to reopen a claim of 
entitlement to service connection for a back condition has 
been received and if so, whether the reopened claim should be 
granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

F. Yankey, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1973 to November 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  Although the RO has determined that new and material 
evidence has been submitted to reopen the claim for service 
connection for a back condition, the Board must determine on 
its own whether new and material evidence has been submitted 
to reopen this claim.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001). 

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed decision issued in February 1976, the RO 
denied the Veteran's claim for service connection for a back 
condition.

2.  The evidence associated with the claims file subsequent 
to the February 1976 denial includes evidence that relates to 
an unestablished fact necessary to substantiate the clam, is 
not cumulative or redundant of the evidence previously of 
record and is sufficient to raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a back condition.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

The Board has determined that new and material evidence has 
been submitted to reopen the claim.  Therefore, no further 
notice or development is needed to assist the Veteran in 
substantiating this aspect of his claim.  The VCAA is not 
applicable where further assistance would not aid the 
appellant in substantiating his claim.  See 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

Analysis

The Veteran originally filed a claim for service connection 
for a back condition in November 1975.  In February 1976, the 
RO issued a denial of the Veteran's claim, based on a finding 
that the Veteran had failed to report for his scheduled 
examination and therefore, there was no evidence of a current 
disability.  See February 1976 denial and February 2005 
deferred rating decision.  The Veteran did not file an appeal 
and the decision became final.  The appellant's current claim 
to reopen was received in August 2004.

At the time of the February 1976 denial, the evidence of 
record included service treatment records which showed that 
the Veteran was seen in October 1974 with complaints of low 
back pain for one day.  X-rays were noted to be negative and 
the Veteran was diagnosed with a muscle strain.  No further 
treatment for the condition was noted and the Veteran's 
discharge examination showed a normal evaluation of the 
spine.

The medical evidence added to the record since the February 
1976 denial includes VA outpatient treatment records from the 
Carthage Community Based Outpatient Clinic in Watertown, New 
York (Carthage CBOC) dated from April 2005 to April 2006 
showing that the Veteran reported injuring his back while on 
active duty in Vietnam, and complained of a recurrence of low 
back/lumbar pain, which he had experienced for 35 years.  He 
also indicated that his lumbar region was chronically tender 
and he complained of stabbing pain when moving and occasional 
radiation of pain to the right leg.  

The evidence also includes a June 2005 MRI of the Veteran's 
lumbar spine conducted at the VA Medical Center in Syracuse, 
New York (Syracuse VA), which revealed evidence of mild 
small-moderate disc protrusion eccentric to the left at L5-S1 
with posterior displacement of the left S1 nerve root and 
mild degenerative changes.

As the prior denial was premised on the absence of evidence 
of a current disability, the subsequently received evidence 
showing a current disability relates to an unestablished fact 
necessary to substantiate the claim, i.e., that the Veteran 
has a current back disability.  Moreover, the new evidence of 
a diagnosed back disability, in conjunction with the evidence 
of reports of back pain in the service treatment records, is 
sufficiently supportive of the claim to raise a reasonable 
possibility of substantiating the claim.  It is not 
cumulative.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for a back condition is reopened.


ORDER

New and material evidence has been presented, and the claim 
for service connection for a back condition is reopened.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

As noted above, service treatment records show complaints of 
low back pain; the Veteran has reported that he has 
experienced symptoms for the past 35 years (i.e. since 
service).  The evidence also shows that the Veteran has been 
diagnosed as having a current back disability.  
Contemporaneous evidence of an ongoing back disability in the 
years following service is not of record.

An examination and opinion are needed to determine whether 
the Veteran's currently diagnosed back disability is related 
to service.  38 U.S.C.A. § 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to 
determine the etiology of his current back 
disability.  The examiner should provide 
an opinion as to whether the Veteran's 
current back disability is, at least as 
likely as not, related to a disease or 
injury in service.

The examiner should review the claims 
folder and provide a rationale for all 
opinions and conclusions expressed.  The 
examiner is advised that the Veteran is 
competent to report injuries and symptoms 
and that his reports must be considered in 
formulating the requested opinions.

If the examiner cannot provide an opinion 
without resort to speculation, the 
examiner should provide an explanation as 
to why this is so.

2.  If the benefits sought on appeal are 
not granted, a supplemental statement of 
the case should be issued.  The case should 
be returned to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


